Title: To James Madison from Joseph Jones, 2 December 1780
From: Jones, Joseph
To: Madison, James


Dear Sir.Richmond 2d. Decr. 1780
I have no Letter from you by this weeks Post although I expect you sent one as Mr. Griffin informs me what News there was worth communicating, especially the contents of Mr. Adams’s Letter, you had mentioned. I have been much indisposed the greatest part of this week and not able to give much assistence in the business upon hand which are chiefly the Bills for recruiting the Army—and emiting and funding I suppose six Millions of pounds. The first was reported to the House near a week past and has been the subject of Debate every day. It went in a plan for giving Negro bounties and has been rejected by an amendment from the word Whereas[.] the amendment proposes to give a bounty of five thousand pounds to each recruit for the war or three years[,] which is yet uncertain[,] but I expect it will be the last and this money to be demanded from all persons having assessable property above 100£ Specie value at the rate of 2 PCt. at present it stands no lower than those having property above three hundred but I expect it will be brought to 100£. The money or some specifics which are allowed to be paid in lieu of money are to be collected by the last [of] Janry. This collection added to the Tax to be paid by the people under the Act of the last Session will be very difficult for them to comply with but the situation of the Treasury withot. money and the demands now due from the public and the late expe[nces] occasioned by the invasion will soon exhaust the new emission which will be gone as soon and as fast as they can make it for almost the whole burthen of the Southern Army will and must as Genl. Green informs us fall on this State. I am in hopes the bounty of 5 will be reduced to three thousand pounds which will then for 3000 men amount to 9,000,000 an amazing Sum for a bounty. But our Legislators are timid or affect many of them to be timid abt. a draft which had better be made of ye. Militia to serve two years witht. bounty unless a very small one and that body or any other that may be necessary supplyed from the Militia by rotation to be at Camp by the time the others are to come away and to serve other two years. In the meantime let an exemption from draft or even Militia Duty out of the State be offered by the Law to every person who recruits a Soldier for the war whereby a number of our people will be constantly endeavouring to enlist Soldiers for the war and a great number I have no doubt might be so enlisted for a much less Sum than the bounty prop[osed] to be offered. If we raise the 3000 only for three years it is intended to furnish money to the officers or some proper person to take the proper occasion of enlisting as many of them for the War as they can and there are moments when most of them may be enlisted. It is in contemplation to send some proper person to lay before Congress the resources of this State and its ability to maintain the Southern War in which embassy perhaps North Carolina may join that more dependence may not be placed on us than we are able to bear least a disappointment may ensue as we have no doubt the great operations of this Winter and next Spring will be to the South. The Person is also to press the making strong remonstrences to France and Spain for their cooperation with proper Force by Sea and Land to recover S. Carolina and Georgia—a Resolution to this effect now lies on the Table. Mr. Henry has sent in his resignation[.] no proposal yet of filling his place and am doubtfull whether it will be done as some think to save expence the number should be lessened. Our accounts as well as those of the preceding Delegates are before a Committee. No step yet taken abt. the cession of Lands but will be taken up so soon as the recruiting and supply Bills are passed. Mr. Mason has not yet appeared and I do not expect he will this session as he has the remains upon him of a severe fit of the gout. however I have my hopes we shall obtain a cession of all beyond the Ohio. Certainly if Lessly is gone to the Southward and anor. reinforcement from New York and also one expected from England in that quarter Congress or the Commander in Chief shod. send on to the Southwd. the pensylvania line before it is too late for if their reinforcements arrive they will go where they pleas[e] as our army will be unable to withstand them and the severity of the approaching Season will retard the march exceedingly of any succour by Land. Mrs. Jones still continues to suffer the assaults of the Ague and Fever and she writes me it has so weakened and reduced her she fears she shall not be in condition to go north and if her state of Health shod. be such as to render her unable to travel I think I shall decline it myself. Have you fixed any thing with Pemberton or Pleasants[?] if you have not and either of them are disposed to Rent upon the Terms I mentioned endeavour to make it conditional that if in a month or six weeks I shod. decline the bargain I may be at liberty as they shod. if any other offered to Rent their places. As soon as I return Home or soon after you shall hear further from me upon this subject. I send for my Horses today and shall return abt. the 10th. or 12. Your Letters after the receipt of this please to direct to Fredericksb[urg] untill further informed. I have [this] moment your Letter wch. I expect by some mistake went on to Petersburg as this is the day for the return of the Post from there. I find you have engaged Pleasants House for me and must abide by it. I thank you for your trouble in that matter and shall be ready to return you the favour whenever in my power. I am
Yr. Aff Friend
Jos: Jones
 